                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                               UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                        GLENN DANIEL GALLOT,                           Case No. 19-02041 BLF (PR)
                                  11
                                                      Plaintiff,                       ORDER OF DISMISSAL
                                  12
Northern District of California




                                               v.
 United States District Court




                                  13

                                  14    UNKNOWN,
                                  15                 Defendant.
                                  16

                                  17

                                  18          On April 15, 2019, Plaintiff, proceeding pro se, filed documents attempting to
                                  19   initiate a civil rights action pursuant to 42 U.S.C. § 1983. (Docket No. 1.) On the same
                                  20   day, the Clerk sent Plaintiff a notice informing him that he must file a complaint on the
                                  21   proper form within twenty-eight days or the action would be dismissed. (Docket No. 2.)
                                  22   A blank complaint form and postage-paid return envelope were enclosed with the notice.
                                  23   (Id.) The Clerk also sent a separate notice informing Plaintiff that he needed to either pay
                                  24   the filing fee or file an In Forma Pauperis (“IFP”) application within twenty-eight days to
                                  25   avoid dismissal. (Docket No. 3.) After Plaintiff filed another IFP application on April 18,
                                  26   2019, (Docket No. 4), which was also insufficient because he failed to complete the form,
                                  27   the Clerk sent another insufficient IFP notice on May 14, 2019, directing Plaintiff to
                                  28
                                   1   respond within twenty-eight days to avoid dismissal. (Docket No. 5.)
                                   2            The deadlines for filing a response to the Clerk’s notices have passed, and Plaintiff
                                   3   has failed to file a proper complaint and a complete IFP application or pay the filing fee.
                                   4            Accordingly, this action is DISMISSED without prejudice for failure to file a
                                   5   proper complaint and pay the filing fee.
                                   6            The Clerk shall terminate all pending motions and close the file.
                                   7            IT IS SO ORDERED.
                                   8            June 12, 2019
                                       Dated: _____________________                         ________________________
                                                                                            BETH LABSON FREEMAN
                                   9
                                                                                            United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   Order of Dismissal
                                       P:\PRO-SE\BLF\CR.19\02041Gallot_dis-ifp-compl.
                                  26

                                  27

                                  28                                                    2
